DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application discloses and claims subject matter disclosed in Patent US 11,155,772 B2.
Non-Final Rejection
Claims 1-11 are cancelled.  Claims 12-25 are pending.  Claims 12 and 19 are independent.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fehr et al. (US 7,723,286 B2).
Fehr et al. teach benzoic acid perfume compounds comprising at least one β-oxy or β-thio carbonyl moiety capable of liberating a perfuming molecule such as, for example, an α,β-unsaturated ketone, aldehyde or carboxylic ester.   See abstract.  
Fehr et al. illustrate a formula I encompassing the claimed formula I when P is the claimed Pro having the formulas P-1 through P-11.  See Fehr et al. col.7,claim 1.
X is the claimed S bond (see col.43, definition for X is the recited S in the formula I) and claim 1 c, requiring X to represent an oxygen atom is taught in at least col.13. 
Regarding claims 12, 17, and 19 defining R to be a CH(Me), CH2, CH2CH2, CH2CH2CH2, CH(Me)CH2, CH(CH2COOH) or CH(CH2COOM) group, M being an alkaline metal cation is met by Fehr et al. col.8,ln.46; col.11,ln. 60, col.14,ln.1-3 and ln.34-37 teaching the same perfumes where the prior art G variable is equivalent to the claimed R variable having carbon chain lengths of C1, C2 or C3.  See also claim 3, col.45 of the prior art with the claimed formulas as recited in the instant claims and where the prior art G represents a trivalent radical derived from a linear or branched alkyl hydrocarbon radical having from 2 to 10 carbon atoms.  And col.14, lin 34-37 define the prior art perfume compound as claimed with prior art variable G representing a trivalent radical derived from a linear or branched alkyl or alkenyl, hydrocarbon radical having from 3 to 6 carbon atoms.
Fehr et al.’s variable G represents a trivalent radical derived from a linear or branched alkyl hydrocarbon radical having from 2 to 10 carbon atoms.  See col.8,ln.46; col.11,ln. 60, col.14,ln.1-3 and ln.34-37 teaches the preferred embodiment to carbon chain length of 3-6.  And col.14, lin 34-37 define the prior art perfume compound as claimed with prior art variable G representing a trivalent radical derived from a linear or branched alkyl or alkenyl, hydrocarbon radical having from 3 to 6 carbon atoms.   See also the language of the prior art claim 3 which meets the claimed R and X.  The prior art G variable encompasses alkyl, which is inclusive of methyl and ethyl.  Fehr et al. teach that G represents a linear or branched alkyl, alkenyl, quaternary amines; with optional substituents of G being R6 represents a C1 to C15 alkyl or alkenyl group. 
One of ordinary skill is motivated to modify the perfume of Fehr et al. and arrive at the claimed perfume with G representing a hydrogen, methyl, ethyl or C1-8 quaternary amine cation as recited by claims 12 and 19, because these functional groups and substituents with the claimed range of chain lengths are specifically contemplated in the prior art as optional options for the perfume compound of Fehr et al. having the same formula as claimed.  Thus, Fehr et al.’s variable G represents an alkyl, which encompasses methyl and ethyl substituents.  Also, col.4,ln.54, teaches cationic quaternized silicon polymer and col.4,ln.30-45 teaching quaternary amines which are salts of the claimed quaternary ammonium cations.
Fehr et al.’s variable Q is hydrogen meeting the claimed G, item e in claim 1. See col.43,ln.40-50.  Specifically, the claimed G variable of independent claim 12 is met by Fehr et al. teaching the same perfume formula with a variable Q representing hydrogen which is also what the claimed G encompasses.  
Regarding the formula I` of claim 18, is met by the art teaching that G represents COOR6 or groups, with R6 representing a C1 to C15 alkyl or alkenyl group; which encompasses the claimed R8 in formula I`. 
The claimed m represents an integer from 1 to 2 is met by the art teaching their formula I wherein w represents 1, n represents 1, and m represents an integer from 1 to 4.  See claim 1,col.41,ln.50-55.  
Regarding the perfumery carrier, Fehr et al. teach that the third component of the compounds of the invention is the terminal group Q which plays the role of a carrier to which can be attached several releasing units P-X. It can also play an important role in the effective deposition and surface substantivity of the molecules on the surface used for the application, especially on fabrics and hair.  See col.17,ln.30-40.  
Regarding the perfume base, Fehr et al. teach perfuming compositions or perfumed articles are perfumes, fabric detergents or softener bases.  See col.19,ln.15.  Specifically regarding the perfumery consumer base of claim 22, Fehr et al. teach articles common in perfumery, namely perfumes, colognes or after-shave lotions, perfumed soaps, shower or bath salts, mousses, oils or gels, hygiene products or hair care products such as shampoos, body-care products, deodorants or antiperspirants, air fresheners and also cosmetic preparations. As detergents are intended applications such as detergent compositions or cleaning products for washing up or for cleaning various surfaces, e.g. intended for textile, dish or hard-surface treatment, whether they are intended for domestic or industrial use. Other perfumed articles are fabric refreshers, ironing waters, papers, wipes or bleaches.  See col.19,ln.1-15. 
Regarding claims 20-25, example 9 illustrates a fabric softener base with perfume comprising damascene and col.16,ln.35-55 recites the claimed compounds.
Example 8A illustrates a fabric softener base containing a compound of formula I and example 9A illustrates a granular fabric detergent base containing a compound of formula I which compositions were subsequently tested on various terry towels tested on an intensity scale of 1 to 7 (1: no odor, 2: weak odor, 3: slightly weak odor, 4: medium odor, 5: slightly strong odor, 6: strong odor, 7: very strong odor) thus exemplifying that odor properties had been modified as required by the instant method claims.  
Fehr et al. do not exemplify the formula I of claim 12 and compound I of claim 19.  However, it would have been obvious at the time the invention was made, to modify Fehr et al. formula I silicon polymer with the claimed formula I compound of claims 12 and 19 because one of ordinary skill is guided by Fehr et al. to a perfumery method using a compound comprising at least one β-oxy or β-thio carbonyl moiety capable of liberating a perfuming molecule using a formula I where P is the claimed Pro having the formulas P-1 through P-11 and suggest a cationic quaternized silicon polymer in general.    
Conclusion
	Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
	Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761